Exhibit Hau Tsin Shoon’s Employment Contract EMPLOYMENT CONTRACT EMPLOYMENT CONTRACT ("Contract"), between Mezabay International Inc., a Nevada corporation with its common stock currently quoted on FINRA’s Over-the-counter Bulletin Board, having an office address at 800 5th Avenue, Suite 4100, Seattle, Washington 98104, USA (hereinafter called “ The Company”), andShoon Hau Tsin of 30, Jalan SS20/18, Damansara Utama, 47400, Petaling Jaya, Selangor, Malaysia (hereinafter called “Shoon”). WHEREAS, The Company wishes to engage the services of Shoon as Chief Executive Officer of The Company, and WHEREAS, Shoon is willing to provide his services and to undertake the duties and responsibilities described below and other duties and responsibilities as may be assigned to him by the Company from time to time during the term of this Contract upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and conditions herein contained, all prior contracts between the parties are waived and of no further effect, and the parties to this Contract agree as follows: 1.EMPLOYMENT The Company shall contract with Shoon, and Shoon shall serve as Chief Executive Officer during the term of employment set forth in Paragraph 2 of this Contract .The Company and other subsidiaries, associated companies and affiliates of the Company are engaged in the Asia region, in providing e-commerce and m-commerce as well as payments and loyalty rewards products and services. 2.TERM The term of this Contract shall be for a period of three (3) years commencing on September 23, 2009 (hereinafter referred to as “Commencement Date”) 3.JOB TITLE AND DUTIES 3.1Title and Duties Shoon shall have duties and responsibilities commensurate with his title and position from time to time.
